Order entered February 26, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-14-00025-CR

                            MELLANNISE HENDERSON, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 2
                                      Collin County, Texas
                              Trial Court Cause No. 002-80051-2013

                                           ORDER
        The Court GRANTS court reporter Marigay Black’s motion for extension of time to file

the reporter’s record.

        We ORDER Ms. Black to file the reporter’s record within THIRTY (30) DAYS from

the date of this order.

        We ORDER the Collin County District Clerk to file the clerk’s record within THIRTY

(30) DAYS from the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE